DETAILED CORRESPONDENCE
This action is in response to the filing of the 04/21/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 12 and 18 were amended as follows:  
The recitation for Claim 1 is now “…determining a new path if the difference between the first path and the second path is greater than the path threshold value, wherein the new path does not intersect the first path; and outputting a signal configured to cause the vehicle automatic steering system to follow the new path.”
	The recitation for Claims 12 and 18 are “…establish a second automatic path that does not intersect the first automatic path, and send a signal to the steering controller to follow the second automatic path in response to the difference between the current vehicle path and the first automatic path being above a threshold value.”
	Neither the instant application nor U.S. Patent No. 8,498,788, the entire disclosure of which is incorporated by reference in the instant application, teaches, suggest or discloses wherein a new path does not intersect the first path.  Also not teaching, suggesting or disclosing a second path that does not intersect the first automatic path. 

Response to Arguments
Applicant's arguments filed 04/21/21 have been fully considered but they are not persuasive. 
Claim 1 - The applicant argues that none of the cited references teach or suggest determining a new path if the difference between the first path and the second path is greater than the path threshold value, wherein the new path does not intersect the first path and outputting a signal configured to cause the vehicle automatic steering system to follow the new path.


However, neither the instant application nor the Patent which is incorporated by reference in the instant application teaches, discloses or suggests that the new path does not intersect the first path. 

Claim 12 - The applicant argues that none of the cited references teach or suggest recites a control unit configured to determine if the current vehicle path is different from a first automatic path, establish a second automatic path that does not intersect the first automatic path, and send a signal to the steering controller to follow the second automatic path in response to the difference between the current vehicle path and the first automatic path being above a threshold value. 
However, neither the instant application nor the Patent which is incorporated by reference in the instant application teaches, discloses or suggests establish a second automatic path that does not intersect the first automatic path. 

Claim 18 - The applicant argues that none of the cited references teach or suggest a control unit configured to determine if the current vehicle path is different from a first automatic path, establish a second automatic path that does not intersect the first automatic path, and send a signal to the steering controller to follow the second automatic path in response to the difference between the current vehicle path and the first automatic path being above a threshold value.
However, neither the instant application nor the Patent which is incorporated by reference in the instant application teaches, discloses or suggests establish a second automatic path that does not intersect the first automatic path. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Renee M. LaRose/
Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666